Citation Nr: 9910470	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  94-46 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for nummular eczema with 
seborrheic dermatitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1, 1974, to July 
31, 1974, and from November 1979 to November 1982.

This case initially arose from a rating decision of August 
1994 issued by the Nashville, Tennessee, Regional Office 
(RO).  In a decision dated in February 1997, the Board of 
Veterans' Appeals (hereinafter the Board) denied entitlement 
to an increased rating for nummular eczema with seborrheic 
dermatitis, currently evaluated as 10 percent disabling.  The 
veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (Court), which vacated 
the Board's February 1997 decision and remanded the case to 
the Board for further adjudication pursuant to an Order of 
the Court in response to a Joint Motion to Remand filed by 
the parties to the appeal.  [redacted].  This Remand is rendered 
pursuant to the Judgment and the instructions contained in 
the Order and Joint Motion to Remand.


REMAND

After a review of the record, to include the February 1998 
Joint Motion to Remand cited above, the Board is of the 
opinion that additional development of the record is 
appropriate prior to further consideration of the appellant's 
claim.  Initially, the Board notes that the Court has 
indicated that the veteran's skin disorder was evaluated 
during an "inactive" period, and that an examination during 
an "active" period is necessary.  Ardison v. Brown, 6 Vet. 
App. 405, 409-10 (1994).  However, since the evidence of 
record fails to identify specific active and inactive periods 
for the veteran's skin disorder, and the veteran himself has 
not indicated any periods of waxing and waning, to satisfy 
the instructions provided in the Joint Motion to Remand and 
Order, the Board finds that the RO should contact the veteran 
and request that he identify when his condition is in an 
"active" phase.  Once the veteran has provided this 
information, the RO should then schedule him for a skin 
examination during the timeframe that the veteran has 
identified.  Additionally, upon remand the veteran should be 
given the opportunity to add any recent lay or medical 
evidence to the record, to include any recent private 
treatment records.  See 38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1998); Quarles v. Derwinski, 3 Vet. 
App. 129 (1992).

The RO should also obtain the veteran's recent VA outpatient 
treatment records from the Knoxville, Tennessee VA medical 
facility, for the period from June 1996.  These records 
should be associated with the claims file.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he identify when his skin 
condition is in an "active" phase.  The 
RO should also notify the veteran that if 
he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence he may have obtained and which 
may not currently be in the claims file.  
Specifically, the veteran should identify 
any private or other treatment he has 
received for his skin condition since 
August 1996, the date of the last 
submission of treatment evidence.

2.  The RO should also attempt to secure 
copies of all VA outpatient treatment 
records pertaining to the veteran from 
the VA medical facility in Knoxville, 
Tennessee, from June 1996, the date of 
the last such request by the VA.

3.  Upon completion of the above actions, 
and association of any new evidence with 
the claims file, the RO should schedule 
the veteran for a skin examination during 
an "active" phase of his skin 
disorders, as identified by the veteran.  
The RO should notify the veteran of the 
consequences of failing to report for the 
examination.  It is very important the 
examiner be afforded an opportunity to 
review the veteran's claims file prior to 
the examination.  The examiner should be 
requested to express an opinion as to the 
location of the veteran's skin 
disorder(s), whether there is ulceration, 
extensive exfoliation, crusting, constant 
itching, extensive lesions or marked 
disfigurement.  Additionally, the 
examiner should note whether or not the 
veteran demonstrates systemic or nervous 
manifestations due to his skin 
disorder(s).   All necessary tests and 
studies should be performed with the 
results explained in the examination 
report.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998).  "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


